                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 DEANDRE BEASON,

        Petitioner,                                                     ORDER
 v.
                                                              Case No. 17-cv-406-wmc
 UNITED STATES OF AMERICA,                                    App. No. 18-3575

        Respondent.


       On November 29, 2018, the court denied the habeas petition filed by petitioner

Deandre Beason pursuant to 28 U.S.C. § 2241. Petitioner has now filed a notice of appeal

from that order and requests leave to proceed in forma pauperis. (Dkt #17 and 20). The court

cannot consider this request, however, because it lacks supporting documentation regarding

petitioner’s eligibility for indigent status. See 28 U.S.C. § 1915(a)(2). For this appeal to

proceed, by January 2, 2019 petitioner must either pay the $505 appellate docketing fee or

submit a certified inmate trust fund account statement (or institutional equivalent) for the six-

month period immediately preceding the filing of this appeal.




                                            ORDER

       IT IS ORDERED that not later than January 2, 2019, petitioner Deandre Beason shall

pay the $505 appellate docketing fee or submit a certified copy of an inmate trust fund account

statement for the period beginning approximately June 4, 2018 through at least December 4,

2018. If petitioner fails to pay the $505 appellate docketing fee, comply as directed, or show

cause for failure to do so, then this appeal may be dismissed without further notice.




                                               1
Entered this 11th day of December, 2018.

                    BY THE COURT:


                    /s/
                    PETER OPPENEER
                    Magistrate Judge




                              2
